Citation Nr: 1606158	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  14-23 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 1968.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York which, in pertinent part, granted service connection for diabetes mellitus, type 2, with a 20 percent disability rating; and service connection for coronary artery disease with a 30 percent disability rating.  In December 2012, the Veteran filed a Notice of Disagreement with the assigned disability ratings for diabetes and coronary artery disease.  Subsequently, a Statement of the Case was issued, and a staged increased rating was granted for coronary artery disease.  On a VA form 9 (Appeal to Board of Veterans' Appeals) submitted in June 2014, the Veteran indicated that after reading the Statement of the Case, he was only appealing the issue of entitlement to an increased rating for diabetes mellitus.  In a separate June 2014 statement, the Veteran reiterated that he agreed with the ratings assigned in the Statement of the Case for his coronary artery disease.  As such, the only issue before the Board at this time is entitlement to an increased rating for diabetes mellitus, type 2.

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A VA examination is necessary to determine that the current nature and severity of the Veteran's diabetes mellitus.  In a June 2015 letter, R.S.B., M.D., P.A.C.P., F.A.C.E. commented that the Veteran's diabetes mellitus presently required three insulin aspart injections and one insulin glargine injection daily, along with a restricted diet and regulated physical activities.  Dr. B. further felt that the Veteran was unable to sustain gainful employment given the nature and activity level of his work.  (Parenthetically, the Board notes that the Veteran is currently in receipt of a total disability rating based on individual unemployability [TDIU].)  The Veteran last underwent a VA examination to assess his diabetes and its complications in April 2012.  

As this medical evidence suggests a worsening of disability since the last VA compensation examination, the Veteran should be afforded an additional comprehensive examination to determine the current nature and severity of his diabetes mellitus, type 2.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with claims file any outstanding records pertinent to the Veteran's case.

2.  Then, schedule the Veteran for a VA examination to determine the current severity of his service-connected diabetes mellitus, type 2.  The entire claims file must be provided to the examiner for review. All necessary tests and studies should be accomplished and all clinical findings reported in detail.  

After a complete review of the claims file, the VA examiner should respond to the following:

a).  Determine whether the Veteran's diabetes mellitus requires the regulation of his activities (avoidance of strenuous occupational and recreational activities) to control his diabetes.  Address the Veteran's lay statements and June 2015 letter from Dr. R.S.B. in this regard. 

b).  Discuss whether the Veteran's diabetes mellitus causes episodes of ketoacidosis or hypoglycemic reactions requiring a specific number of hospitalizations per year.  Additionally, discuss the number of visits a month the Veteran makes to a diabetic care provider. 

c)  Discuss whether the Veteran's diabetes has caused a progressive loss of weight and strength.

d)  Indicate all current diabetic-related disabilities and comment on the severity of each; in addition, state whether and to what extent they affect his activity level. 

THE EXAMINER IS ADVISED that he or she must provide an explanation for any conclusions reached.  The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his or her findings and opinion. 

3.  Then, readjudicate the increased rating claim for diabetes mellitus, type 2, on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims files are returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




